DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Applicant’s arguments concerning Riphagen are not persuasive. While applicant rightly describes the operation of the device of Riphagen, these features were not utilized in the previously presented combination. Riphagen is solely utilized to teach the dual-chamber one-way valve which replaces the inlet of Hynes as described in the previous action. The component of Riphagen is capable of operating as required by claim 1 as shown in the previous action and is still considered to have a first, second and dual settings. It is considered to be reasonable to look to existing art when choosing from the plurality of devices for fluid control.
Examiner believes an interview would be helpful in advancing prosecution by allowing both parties to discuss which features could be amended to overcome the prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-11, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030130594 A1 (Hynes) in view of US 20180036480 A1 (Riphagen et al.).
Regarding claims 1 and 2, Hynes teaches a suction filtering device (Fig. 1) comprising: 
a switching valve (29), and 
a filtering branch, the path of (25) through (33) and a direct-passing main path, the path of (26) and (28), which are connected to each other in parallel (Fig. 1); 
the switching valve is provided on the joint between the water inlet of the filtering branch and the water inlet of the direct-passing main path [0020]; 
and the switching valve may be toggled between a filtering setting and a direct-passing setting [0020]; and 
Hynes fails to teach a dual chamber one-way valve wherein: the water outlet of the dual-chamber one-way valve is connected to the water inlet of the filtering branch and the water inlet of the direct-passing main path; the dual-chamber one-way valve has a first drainage fluid system setting, a second drainage fluid system setting and a dual-drainage fluid system setting, the water inlet of the dual-chamber one-way valve is connected to the first drainage fluid system and/or second drainage fluid system when in use, respectively.
Riphagen teaches a dual chamber one way valve (Fig. 1 and 2) (2) wherein: the outlet of the dual-chamber one-way valve (4) is connected to a system via connector (11), the dual-chamber one-way valve having a plurality of settings through use of (13 and 14) which allow for control of fluid flow through a single path, both paths or neither path, providing a “fluid stop setting” [0011]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet of Hynes with the valve of Riphagen to provide greater control over flow [Riphagen 0006].
By combining the suction device of Hynes with the inlet valve of Riphagen, the combined device is considered to fulfill the requirement that the water outlet of the dual-chamber one-way valve is connected to the water inlet of the filtering branch and the water inlet of the direct-passing main path.

Regarding claim 6, Hynes in view of Riphagen teaches the filtering device of claim 1.
Hynes fails to teach a path length of the direct-passing main path is less than that of the filtering branch.
While the reference does not explicitly disclose the specific length of tubing paths, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the branch paths, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the shorter a path is, the shorter the time for fluid to travel and knowing this it would have been obvious to alter tubing dimensions to control flow.


Regarding claim 7, Hynes in view of Riphagen teaches the filtering device of claim 1.
Hynes further teaches the filtering branch (from 25-33) is detachably connected in parallel to the two ends of the direct- passing main path (26 and 28) (Fig. 1) via connection joints (31 and 32).

Regarding claim 8, Hynes in view of Riphagen teaches the filtering device of claim 1.
Hynes further teaches the filtering branch (from 25-33) comprises a filtering barrel (30), and a filtering member arranged in the filtering barrel [0026].

Regarding claim 9, Hynes in view of Riphagen teaches the filtering device of claim 8.
Hynes further teaches the filtering member (30) is a collapsible filter element as it is able to be compressed by a plunger to evacuate the contents [0011].

Regarding claim 10, Hynes in view of Riphagen teaches the filtering device of claim 1.
Operating the device of claim 1 would necessarily involve a dual-chamber suction filtering method, wherein by adopting the dual-chamber suction filtering device as claimed in claim 1, the filtering method comprises the following steps of: 
Step S1: connecting the water inlet (Riphagen 5 and 7) of the dual-chamber one-way valve (Riphagen 2) to the first drainage fluid system and the second drainage fluid system respectively, via connectors (Riphagen 12), and connecting the water outlet of the filtering branch and the water outlet of the direct- passing main path to a fluid collection bottle via (Hynes 41) [Hynes 0023]; 
Step S2: when it is necessary to collect and filter the drainage fluid to be detected in the first drainage fluid system and the second drainage fluid system at the same time, switching the dual-chamber one-way valve to a dual-drainage fluid system setting via (Riphagen 13 and 14), connecting both of the first drainage fluid system and the second drainage fluid system to the water inlet of the dual-chamber one-way valve (Hynes 29) as detailed in claim 1, and switching the switching valve to a filtering setting [Hynes 0020]; wherein the drainage fluid in the first drainage fluid system and the second drainage fluid system flows through the dual- chamber one-way valve and the filtering branch (Hynes 25 to 33) in turn and then flows into the fluid collection bottle [Hynes 0023], and soft tissue debris may be filtered and retained in the filtering branch when the drainage fluid flows through the filtering branch [Hynes 0024]; 
when it is necessary to collect and filter the drainage fluid to be detected in the first drainage fluid system, switching the dual-chamber one-way valve to a first drainage fluid system connection setting via (Riphagen 13 and 14), switching the switching valve to a filtering setting [Hynes 0020]; wherein the drainage fluid in the first drainage fluid system and the second drainage fluid system flows through the dual- chamber one-way valve and the filtering branch (Hynes 25 to 33) in turn and then flows into the fluid collection bottle [Hynes 0023], and soft tissue debris may be filtered and retained in the filtering branch when the drainage fluid flows through the filtering branch [Hynes 0024]; 
when it is necessary to collect and filter the drainage fluid to be detected in the second drainage fluid system, switching the dual-chamber one-way valve to a second drainage fluid system setting via (Riphagen 13 and 14), and switching the switching valve to a filtering setting [Hynes 0020]; wherein the drainage fluid in the second drainage fluid system flows through the dual- chamber one-way valve and the filtering branch (Hynes 25 to 33) in turn and then flows into the fluid collection bottle [Hynes 0023], and soft tissue debris may be filtered and retained in the filtering branch when the drainage fluid flows through the filtering branch [Hynes 0024]; 
when there is no need to collect and filter the drainage fluid in the first drainage fluid system and/or the second drainage fluid system, switching the dual- chamber one-way valve to a dual-drainage fluid system setting via (Riphagen 13 and 14) and switching the switching valve to a direct-passing setting [Hynes 0020], wherein the drainage fluid in the first drainage fluid system and/or the second drainage fluid system flows into the fluid collection bottle via the direct-passing main path [Hynes 0023].

Regarding claim 11, Hynes in view of Riphagen teaches the dual-chamber suction filtering method according to claim 10.
Hynes teaches a two position switching valve (29) wherein other types of switches may be used [0020], but fails to teach the switching valve of the dual-chamber suction filtering device according has a fluid stop setting.
Riphagen teaches a dual chamber one way valve (Fig. 1 and 2) (2), the dual-chamber one-way valve having a plurality of settings through use of (13 and 14) which allow for control of fluid flow through a single path, both paths or neither path, providing a “fluid stop setting” [0011]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switching valve of Hynes with the valve controls of Riphagen to provide greater control over flow [Riphagen 0006].

Regarding claim 14, Hynes in view of Riphagen teaches the filtering device of claim 1.
Hynes further teaches the filtering member (30) is a collapsible filter element as it is able to be compressed by a plunger to evacuate the contents [0011].

Regarding claim 15, Hynes in view of Riphagen teaches the filtering device of claim 2.
	Hynes further teaches the filtering member (30) is a collapsible filter element as it is able to be compressed by a plunger to evacuate the contents [0011].

Regarding claim 19, Hynes in view of Riphagen teaches the filtering device of claim 6.
	Hynes further teaches the filtering member (30) is a collapsible filter element as it is able to be compressed by a plunger to evacuate the contents [0011].

Regarding claim 20, Hynes in view of Riphagen teaches the filtering device of claim 7.
	Hynes further teaches the filtering member (30) is a collapsible filter element as it is able to be compressed by a plunger to evacuate the contents [0011].

Claims 3, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes in view of Riphagen and further in view of US 20120065502 A1 (Levy et al.).
Regarding claim 3, Hynes in view of Riphagen teaches the filtering device of claim 1.
Hynes fails to teach in the dual-chamber one-way valve: an included angle connected to the water inlet of the first drainage fluid system and the water inlet of the second drainage fluid system is 60°, an included angle connected to the water inlet and the water outlet of the first drainage fluid system is 120°, and an included angle connected to the water inlet and the water outlet of the second drainage fluid system is 120°.
Levy teaches a fluid delivery system (Fig. 2) comprising dual inlets which are controlled by a valve, the inlets being spaced 60° apart.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet of Hynes in view of Riphagen with the inlet spacing of Levy as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.
By replacing inlets (5) and (7) of Riphagen with the inlets (46) and (48) of Levy, the combined device would possess a 60° separation between inlets and a 120° separation between either inlet and the outlet and is therefore considered to fulfill the requirement of “an included angle connected to the water inlet of the first drainage fluid system and the water inlet of the second drainage fluid system is 60°, an included angle connected to the water inlet and the water outlet of the first drainage fluid system is 120°, and an included angle connected to the water inlet and the water outlet of the second drainage fluid system is 120°”.

Regarding claim 13, Hynes in view of Riphagen teaches the filtering device of claim 1.
Hynes fails to teach in the dual-chamber one-way valve: an included angle connected to the water inlet of the first drainage fluid system and the water inlet of the second drainage fluid system is 60°, an included angle connected to the water inlet and the water outlet of the first drainage fluid system is 120°, and an included angle connected to the water inlet and the water outlet of the second drainage fluid system is 120°.
Levy teaches a fluid delivery system (Fig. 2) comprising dual inlets which are controlled by a valve, the inlets being spaced 60° apart.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet of Hynes in view of Riphagen with the inlet spacing of Levy as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.
By replacing inlets (5) and (7) of Riphagen with the inlets (46) and (48) of Levy, the combined device would possess a 60° separation between inlets and a 120° separation between either inlet and the outlet and is therefore considered to fulfill the requirement of “an included angle connected to the water inlet of the first drainage fluid system and the water inlet of the second drainage fluid system is 60°, an included angle connected to the water inlet and the water outlet of the first drainage fluid system is 120°, and an included angle connected to the water inlet and the water outlet of the second drainage fluid system is 120°”.

Regarding claim 16, Hynes in view of Riphagen and Levy teaches the filtering device of claim 3.
	Hynes further teaches the filtering member (30) is a collapsible filter element as it is able to be compressed by a plunger to evacuate the contents [0011].

Claims 4, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes in view of Riphagen and further in view of US 20150314050 A1 (Beer).
Regarding claim 4, Hynes in view of Riphagen teaches the filtering device of claim 1.
Hynes fails to teach a stirring member is arranged on one side of the switching valve close to the dual-chamber one-way valve.
Beer teaches a suction device comprising a stirring member (141).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hynes in view of Riphagen with the stirring member of Beer to prevent clogging [Beer 0065].
By placing the stirring member within the device of Hynes in view of Riphagen, the combined device is considered to fulfill the requirement of a stirring member is arranged on one side of the switching valve close to the dual-chamber one-way valve.

Regarding claim 12, Hynes in view of Riphagen teaches the dual-chamber suction filtering method according to claim 10.
Hynes fails to teach a stirring member is arranged on one side of the switching valve close to the dual-chamber one-way valve.
Beer teaches a suction device comprising a stirring member (141).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hynes in view of Riphagen with the stirring member of Beer to prevent clogging [Beer 0065].
By placing the stirring member within the device of Hynes in view of Riphagen, the combined device is considered to fulfill the requirement of a stirring member is arranged on one side of the switching valve close to the dual-chamber one-way valve.

Regarding claim 17, Hynes in view of Riphagen and Beer teaches the filtering device of claim 4.
	Hynes further teaches the filtering member (30) is a collapsible filter element as it is able to be compressed by a plunger to evacuate the contents [0011].

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes in view of Riphagen and further in view of US 20030163136 A1 (Joist).
Regarding claim 5, Hynes in view of Riphagen teaches the filtering device of claim 1.
Hynes fails to teach a spiral structure is arranged on the inner wall of the connecting pipeline between the dual-chamber one-way valve and the switching valve.
Joist teaches a suction device for removal of debris (Abstract) (Fig. 1) wherein a spiral structure is arranged on the inner wall of the connecting pipeline [0045].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hynes in view of Riphagen with the spiral structure of Joist to prevent blockages by facilitating transport of solid material [Joist 0045].
By incorporating the spiral structure of Joist, the combined device is considered to fulfill the requirement of a spiral structure is arranged on the inner wall of the connecting pipeline between the dual-chamber one-way valve and the switching valve.
 
Regarding claim 18, Hynes in view of Riphagen and Joist teaches the filtering device of claim 5.
	Hynes further teaches the filtering member (30) is a collapsible filter element as it is able to be compressed by a plunger to evacuate the contents [0011].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781